IN THE SUPREME COURT OF PENNSYLVANIA
WESTERN DISTRICT

IN RE: APPLICATION OF JOSH > No. 43 WM 2019
SHAPIRO, ATTORNEY GENERAL OF

THE COMMONWEALTH OF

PENNSYLVANIA, REQUESTING AN

ORDER DIRECTING THAT AN

ADDITIONAL MULTICOUNTY

INVESTIGATING GRAND JURY HAVING

STATEWIDE JURISDICTION BE

CONVENED

ORDER

 

AND NOW, this 28th day of June, 2019, upon consideration of the Application of
Josh Shapiro, Attorney General of the Commonwealth of Pennsylvania, and it appearing
to the Court that the granting of the Application is appropriate under the Investigating
Grand Jury Act, 42 Pa.C.S. §§ 4541 et seq., it is hereby ORDERED as follows:

1. The Attorney General’s Application requesting an Order directing that an
additional multicounty investigating grand jury having statewide jurisdiction (“Forty-Sixth
Statewide Investigating Grand Jury”) be convened is hereby GRANTED.

2. The Honorable Jeffrey A. Manning, Judge of the Court of Common Pleas,
Fifth Judicial District, Allegheny County, Pennsylvania, is hereby designated as
Supervising Judge of the Forty-Sixth Statewide Investigating Grand Jury. All applications
and motions relating to the work of the Forty-Sixth Statewide Investigating Grand Jury—
including motions for disclosure of grand jury transcripts and evidence—shall be
presented to the Supervising Judge. With respect to investigations, presentments,
reports, and all other proper activities of the Forty-Sixth Statewide Investigating Grand
Jury, Judge Manning, as Supervising Judge, shall have jurisdiction over all counties

throughout the Commonwealth of Pennsylvania. Judge Manning may temporarily ~
designate another jurist who has been appointed by this Court as the Supervising Judge
of a multicounty investigating grand jury having statewide jurisdiction to serve as Acting
Supervising Judge of the Forty-Sixth Statewide Investigating Grand Jury when Judge
Manning is absent or otherwise unavailable.

3. Allegheny County is designated as the location for the Forty-Sixth Statewide
Investigating Grand Jury proceedings.

4. The Court Administrator of Pennsylvania is directed to draw six counties at
random from the Western District of Pennsylvania pursuant to the provisions of Rule
241(A)(1) of the Pennsylvania Rules of Criminal Procedure, and these six counties, plus
Allegheny, shall together supply jurors for the Forty-Sixth Statewide Investigating Grand
Jury.

5. The Court Administrator of Pennsylvania is directed to obtain the names
and addresses of persons residing in the aforesaid counties who are eligible by law to
serve as grand jurors pursuant to the provisions of Rule 241(A)(2) of the Pennsylvania
Rules of Criminal Procedure.

6. The total of such names of prospective jurors to be collected shall be two
hundred, of which fifty shall be selected at random and summoned by the Court
Administrator of Pennsylvania to Allegheny County. The Supervising Judge shall impanel
the Forty-Sixth Statewide Investigating Grand Jury from this panel of fifty prospective
jurors. If it becomes necessary, additional prospective jurors shall be summoned by the
Supervising Judge from among the remaining one hundred fifty prospective jurors.

7. The Forty-Sixth Statewide Investigating Grand Jury will remain in session
for not more than eighteen months following the date that it is impaneled by the

Supervising Judge.

[43 WM 2019] - 2
8. The Attorney General of the Commonwealth of Pennsylvania, or his
designee in charge of the Forty-Sixth Statewide Investigating Grand Jury, may apply, if
necessary, to the Supervising Judge for an extension of the term of the Forty-Sixth
Statewide Investigating Grand Jury for an additional period of up to six months, if, at the
end of its original term, the Investigating Grand Jury determines by majority vote that it
has not completed its business. The Forty-Sixth Statewide Investigating Grand Jury’s
term, including any extension thereof, shall not exceed twenty-four months from the date
it was originally impaneled by the Supervising Judge.

9. The Supervising Judge shall maintain control of transcripts and evidence,
as provided by Rule 229 of the Pennsylvania Rules of Criminal Procedure. The
Supervising Judge shall determine the manner and location with respect to storage of
transcripts. The Supervising Judge shall control disclosure of matters occurring before
the Forty-Sixth Statewide Investigating Grand Jury, as provided by 42 Pa.C.S. § 4549.

10. The Supervising Judge shall have the same duties and powers relating to
maintaining grand jury secrecy with respect to each expired multicounty investigating
grand jury having statewide jurisdiction that had convened in Allegheny County or any

other county identified in Rule 241(C)(4) of the Pennsylvania Rules of Criminal Procedure.

nema . Faghorr-
THOMAS G. SAYOR
Chief Justice of Pennsylvania

[43 WM 2019] - 3